1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                  ***
5

6     UNITED STATES OF AMERICA,                         Case No. 3:18-cr-00055-MMD-WGC

7                                    Plaintiff,                       ORDER
             v.
8
      JOSE VALENTIN MORA,
9
                                  Defendant.
10
      UNITED STATES OF AMERICA,
11
                                     Plaintiff,
12           v.
13    DAGOBERTO MORA-SILVA,
14                                Defendant.
15

16          Defendants Jose Valentin Mora (“Mora”) and Dagoberto Mora-Silva (“Mora-Silva”)

17   (collectively, “Defendants”) separately move to dismiss certain counts charged against

18   them in the original criminal indictment in this case (ECF No. 1) (“Motions”). (ECF Nos.

19   63, 64.) Specifically, they challenge the charges for possession of a firearm by a prohibited

20   person in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 2 (aiding and abetting the

21   underlying offense) in Count 1. (Id.; ECF No. 1.) Mora-Silva additionally challenges the

22   charges of possession of a firearm by a prohibited person in violation of 18 U.S.C. §§

23   922(g)(5)(A), 924(a)(2), and 2 (aiding and abetting the underlying offense) (see ECF No.

24   1). (ECF No. 64.) The Court concludes that the Motions are rendered moot by the filing of

25   the superseding indictment (ECF No. 89) in this case.

26          The crux of the Motions is that the original indictment fails to state the purported

27   offenses and suffers from fundamental instructional error to the grand jury in light of the

28   Supreme Court’s recent decision in Rehaif v. United States, ___ U.S. ___, 139 S. Ct. 2191
1    (2019). In Rehaif, the Court held that under 18 U.S.C. §§ 922(g) and 924(a)(2),

2    prosecutors must prove both that an individual knew that he possessed a firearm and that

3    he was of the relevant status—a person barred from possessing a firearm—when he

4    possessed the firearm. Id. at 2200. Defendants essentially challenge the original

5    indictment because the indictment did not allege Mora “knowingly” held the status of an

6    ex-felon (ECF No. 63 at 2) or that Mora-Silva knew he held the same status or knew of his

7    unlawful alien status (ECF No. 64 at 2). (See ECF No. 1.) Mora also argues that given the

8    status omission, the grand jury transcript and exhibits supporting the original indictment

9    are needed to develop the record in support of dismissal. (ECF No. 63 at 3, 6–8.) Upon

10   reviewing the superseding indictment (ECF No. 89), the Court finds that it includes

11   allegations tending to establish both relevant statuses, and thus cures the pertinent legal

12   deficiencies. In light of this, the Motions are rendered moot.

13          It is therefore ordered that Defendants Jose Valentin Mora and Dagoberto Mora-

14   Silva’s motions to dismiss (ECF Nos. 63, 64) are denied as moot in light of the superseding

15   indictment (ECF No. 89).

16          DATED THIS 29th day of August 2019.

17

18
                                                       MIRANDA M. DU
19                                                     UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28

                                                  2
